Citation Nr: 1506854	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including due to exposure to herbicides (namely, the dioxin in Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  


FINDINGS OF FACT

1.  The Veteran served in Korea from April 1967 to May 1968.

2.  There is probative (meaning competent and credible) evidence indicating that service in Korea included being along or in close proximity to the DMZ (Demilitarized Zone), so it is just as likely as not he was exposed to Agent Orange.

3.  He since has received a diagnosis of Type II Diabetes Mellitus, which, absent evidence to the contrary, there being none, is presumptively associated with Agent Orange exposure. 


CONCLUSION OF LAW

Affording him the benefit of the doubt, his Type II Diabetes Mellitus was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, this claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

As for the October 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  Also partly because of what he knew was needed to help substantiate his claim, the Veteran submitted photographs of his time in Korea to, in turn, support the notion that he was exposed to Agent Orange while there.  In this way he evidenced his actual knowledge of the type of evidence needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain conditions like Type II Diabetes Mellitus (i.e., adult-onset diabetes) are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  


Type II Diabetes Mellitus also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Veterans who are confirmed to have been in a unit identified by the Department of Defense (DoD) as operating in or near the Korean DMZ (Demilitarized Zone) between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicidal agents, unless there is affirmative evidence establishing the contrary.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

III. Whether Service Connection is Warranted for Type II Diabetes Mellitus, Including Especially due to Herbicide Exposure

The Veteran attributes his Type II Diabetes Mellitus to exposure to herbicides (namely, the dioxin in Agent Orange) while stationed in Korea during 1967 and 1968.

The Veteran's post-service treatment records, including a September 2011 letter from his private treating physician, Dr. R.S., confirm the Veteran has the required diagnosis of Type II Diabetes Mellitus.  So there is no disputing he has this alleged disease and, therefore, satisfies the first and indeed perhaps most fundamental requirement of his claim - that is, have proof he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether this disease is attributable to his military service - including, in particular, to any exposure to Agent Orange or other herbicide since, in his hearing testimony, he cited that as the source or cause of his Type II Diabetes Mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

The Veteran's service personnel records (SPRs) indicate he was stationed in Korea from April 1967 to May 1968.  His SPRs show he was assigned to Co B 7th S&T Battalion, 7th Infantry Division.  That unit, however, is not one of those the DoD has identified as necessarily having served along the Korean DMZ to warrant presuming exposure to Agent Orange.  The DOD has conceded that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).

Units in the area during the period of use of herbicides included the following of the 7th Infantry Division:  1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by the DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If a Veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by the DOD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure will represent a factual determination to be established on a case-by-case basis.  See VA Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d.

As already mentioned, the Veteran was stationed in Korean from April 1967 to May 1968, which is during the relevant time period at issue.  And although his particular unit was not one of those the DoD identified as having served near the Korean DMZ, his SPRs confirm, nevertheless, that he did serve in a different unit located in Korea during the time when Agent Orange admittedly was used.  Additionally, during his hearing he alleged that, while stationed at Camp Casey, he actually saw them "spraying [Agent Orange] outside of the fenced[-]in area" of his base and while making deliveries as a truck driver, including to Camp Kaiser.

The law recognizes that laypersons, such as the Veteran, are competent to report what they experienced during their service because this is a simple matter of their firsthand knowledge of a factual matter.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And, in the absence of evidence to the contrary, the Board therefore concludes that his assertions of exposure to Agent Orange are competent and credible, therefore ultimately probative.

Accordingly, when resolving all reasonable doubt in the Veteran's favor, the Board finds that he served near the DMZ during the time covered and resultantly was exposed to herbicides including the dioxin in Agent Orange while there.  Thus, because he now has Type II Diabetes Mellitus, service connection is warranted because this disease is presumptively associated with that Agent Orange exposure during his Korean service - absent, as mentioned, any evidence affirmatively rebutting this presumption.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014). 



ORDER

This claim of entitlement to service connection for Type II Diabetes Mellitus, including especially as due to herbicide exposure, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


